Gyamfi v Citywide Mobile Response Corp. (2017 NY Slip Op 00409)





Gyamfi v Citywide Mobile Response Corp.


2017 NY Slip Op 00409


Decided on January 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2017

Friedman, J.P., Renwick, Richter, Moskowitz, Kapnick, JJ.


2807 300856/14

[*1]Lydia Gyamfi, Plaintiff-Appellant, 
vCitywide Mobile Response Corp., et al., Defendants-Respondents.


Glenn Roy Cooper, P.C., New York (Glenn Roy Cooper of counsel), for appellant.
White Fleischner & Fino, LLP, New York (Jason S. Steinberg of counsel), for respondents.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered January 29, 2016, which, insofar as appealed from as limited by the briefs, in this action for personal injuries sustained in a motor vehicle accident, denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff's motion was properly denied since triable issues of fact exist as to how the accident occurred in light of the conflicting accounts of the accident provided by plaintiff and defendant Carrigan (see Lewis v Konan, 39 AD3d 319 [1st Dept 2007]). In addition, the affidavits of the parties' experts raise triable issues as to which parties' conduct proximately caused the accident (see Kumar v Stahlunt Assoc., 3 AD3d 330 [1st Dept 2004]). The motion court properly considered the affidavit of defendant's expert even though it was notarized in New Jersey and lacked a certificate of conformity. The document states that the oath was duly given and the authentication of the oathgiver's authority can be secured later and given nunc pro tunc effect if necessary (see Matapos Tech. Ltd. v Compania Andina de Comercio Ltda, 68 AD3d 672, 673 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2017
CLERK